Allowable Subject Matter
Claims 1, 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 15, 17-20, and 22 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 15, 17-20, and 22 identify the uniquely distinct features "the correction data includes a coefficient of an n-th order polynomial (where n is a non-negative integer) with respect to an image height h, the coefficient corresponding to a state of the lens apparatus, the correction data satisfies in a range of the image height not lower than 0.1 times a maximum image height and not higher than 0.8 times the maximum image height, and does not satisfy in at least a part in a range of the image height higher than 0.8 times the maximum image height  -0.15 ≤ dD'(h)-dDlens(h) ≤ 1.98, where dDlens(h) represents a gradient of the light amount at the image height h, and dD'(h) represents a gradient of an inverse of a value of the n-th order polynomial at the image height h”.
It is noted that the closest prior art, Kaku (US Patent Pub. # 20150181128) relates to a CCTV (Closed Circuit Television) lens used for a monitor TV camera, and a method of correcting the CCTV lens such as a peripheral illumination correction of the CCTV lens and a distortion aberration correction of the CCTV lens.  Endo (US Patent Pub. # 20160182843) relates to an imaging device and an imaging method, and particularly relates to a shading correction technology.  Gato (US Patent Pub. # 20200195852) relates to a lens apparatus, an image pickup apparatus, a processing apparatus, a camera apparatus, and a storage medium.  Kaku, Endo, or Gato do not 
As to dependent claims 4-14, 16, 21, and 23, these claims depend on allowable independent claims 1, 15, 17-20, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
2/9/2022